USCA4 Appeal: 19-7756    Doc: 12        Filed: 05/06/2020    Pg: 1 of 1




                                                                          FILED: May 6, 2020


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                     ___________________

                                          No. 19-7756
                                     (1:13-cr-00435-TDS-1)
                                     ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                     ___________________

                                        MANDATE
                                     ___________________

              The judgment of this court, entered 03/17/2020, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




               Case 1:13-cr-00435-TDS Document 253 Filed 05/06/20 Page 1 of 1
